Case 20-33233 Document 1000 Filed in TXSB on 08/24/20 Page 1 of 1




                                                                                       ENTERED
                                                                                       08/24/2020




                           The lawyer shall review the Local Rules, the Complex Case
                           Procedures and the Court's published procedures.

  (Docket No. 994)



Signed: August 24, 2020

                                     ____________________________________
                                     DAVID R. JONES
                                     UNITED STATES BANKRUPTCY JUDGE
